Name: 2003/834/EC: Council Decision of 17 November 2003 creating a team to prepare for the establishment of the agency in the field of defence capabilities development, research, acquisition and armaments
 Type: Decision
 Subject Matter: defence;  research and intellectual property;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-12-03

 Avis juridique important|32003D08342003/834/EC: Council Decision of 17 November 2003 creating a team to prepare for the establishment of the agency in the field of defence capabilities development, research, acquisition and armaments Official Journal L 318 , 03/12/2003 P. 0019 - 0021Council Decisionof 17 November 2003creating a team to prepare for the establishment of the agency in the field of defence capabilities development, research, acquisition and armaments(2003/834/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, in particular Article 207(2), thereof,Whereas:(1) On 19 and 20 June 2003, the European Council of Thessaloniki "tasked the appropriate bodies of the Council to undertake the necessary actions towards creating, in the course of 2004, an intergovernmental agency in the field of defence capabilities development, research, acquisition and armaments", to be set up under the Council's authority and open to participation by all Member States.(2) The draft treaty establishing a Constitution for Europe elaborated by the European Convention, as presented during the European Council at Thessaloniki, provides for the establishment of a European Armaments, Research and Military Capabilities Agency to identify operational requirements, to promote measures to satisfy those requirements, to contribute to identifying and, where appropriate, implementing any measure needed to strengthen the industrial and technological base of the defence sector, to participate in defining a European capabilities and armaments policy, and to assist the Council in evaluating the improvement of military capabilities.(3) By Decision 2003/664/EC(1) the Committee of Permanent Representatives set up an ad hoc preparation group to carry out work towards the creation of the agency.(4) A preparatory team of experts should be set up in order to carry out further preparatory work for the establishment of the agency, in accordance with the Council conclusions of 17 and 18 November 2003 and the report annexed thereto; this team will support the Council and its competent bodies in their work towards the establishment of the Agency,HAS DECIDED AS FOLLOWS:Article 1An Agency Establishment Team (AET) to prepare the conditions for the operational setting-up and working of the agency in the field of defence capabilities development, research, acquisition, and armaments is hereby created. The mandate, including the mission and the composition of the AET, is set out in the Annex to this decision.Article 2The AET will be part of the General Secretariat of the Council. It will be set up by the Secretary-General/High Representative (SG/HR) and will work under his authority.Article 3National experts for the AET will be seconded from Member States and Acceding States to the Council Secretariat. The selection procedure and criteria are set out in the Annex.Article 41. Member States and the Acceding States will cover the salaries and the entitlements of their national experts seconded to the Council and participating in the AET.2. Seconded EU officials will remain paid by their Institution.3. The running and administrative costs of the AET will be covered by the General Secretariat of the Council as a contribution in kind.Article 5The national experts seconded from Member States and the Acceding States shall be covered by Council Decision 2003/479/EC of 16 June 2003 concerning rules applicable to national experts and military staff on secondment to the General Secretariat of the Council(2), without prejudice to the financial arrangements provided under Article 4 of this Decision.Article 6The mandate of the AET will end once the Agency starts functioning, or on 31 December 2004, whichever is the earliest.Article 7This Decision shall take effect on the day of its adoption. It shall be published in the Official Journal of the European Union.Done at Brussels, 17 November 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 235, 23.9.2003, p. 22.(2) OJ L 160, 28.6.2003, p. 72.ANNEXTHE AGENCY ESTABLISHMENT TEAM MANDATE1. The Agency Establishment Team (AET) will prepare the conditions for the operational setting up and working of the future Agency, on the basis of the report attached to the Council Conclusions. The AET will support the Council and its competent bodies in their work towards the establishment of the Agency. The AET will take forward work on:- the financial, legal and administrative aspects (including budget and staff) of the setting up of the Agency and its internal organisation,- the establishment of the Agency, in particular regarding its missions in the field of defence capabilities development, research, acquisition and armaments.2. The Team will start functioning in January 2004. The AET exercises its mission under the political supervision of the Council, from which it receives guidance. Within this framework, the Head of the Team regularly reports to the Coreper and the PSC, through the ad hoc preparation group, on progress in the Team's work. The AET draws on the expertise of the EU Military Committee through the PSC and, in a way to be defined, the EU National Armament Directors.3. The team will submit proposals by the end of April 2004 to the Council through the ad hoc preparation group, with a view to the adoption of the necessary decisions by the Council by June 2004. These will include the administrative and logistical aspects of the future Agency, its financial framework and a draft outline of its first operational programme. The AET will have accomplished its mandate once the Agency starts functioning, or on 31 December 2004, whichever is the earliest.4. The Team is not a Council preparatory body.MISSION OF THE AET5. The AET is to prepare, by the end of April 2004, on the basis of the report annexed to the Council Conclusions of 17 and 18 November 2003:(a) a comprehensive plan for the establishment of the Agency, covering:- the Agency's structure and organisation,- the internal working methods and procedures to be adopted by the Agency to discharge its functions and tasks,- proposals for its working relations with Council bodies and the Commission,- proposals for appropriate relationships, and plans for their development, with OCCAR, WEAG/WEAO, L.o.I,- budgetary, administrative and staffing arrangements (including draft TORs of key bodies and appointments, as necessary),- a draft outline for a first operational programme in the following fields: defence capabilities development; armaments cooperation; strengthening of defence industrial and technological base; creation of a competitive European defence equipment market and promotion of research,- a detailed timetable and roadmap for implementation.(b) elements for a draft Joint Action establishing the Agency.HEAD AND COMPOSITION OF THE AETThe composition of the Team should reflect the four fields of activity of the Agency as mentioned in the Thessaloniki European Council Conclusions.The Team will be headed by a Team leader appointed by the SG/HR after consultations with the Council and the Commission from candidates proposed by Member States, acceding States and the EU institutions. These candidates should have sound experience and expertise in the field of defence capabilities development, research, acquisition and armaments, as well as a good knowledge of the functioning of the EU, in particular the CFSP and ESDP.The Team will be composed of:- national experts seconded by Member States and acceding States to the Council Secretariat according to specific requirements of the mission,- officials of the European institutions.The Commission will second one or more officials to the Team.The members of the team will be chosen by the SG/HR in consultation with the Team leader, on the broadest possible geographical basis and will act in an international capacity.In all cases, recruitment will be directed to securing for the Team the services of staff of the highest standard of ability and efficiency.